                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN L. BALLARD,                                          4:20CV3046

                    Plaintiff,
                                                             ORDER
       vs.

TAGGART BOYD, COUNSELOR
THURMAN; and DR. DANAHER,

                    Defendants.


      IT IS ORDERED that Defendants’ motion to substitute counsel (Filing 53) is
granted. The Clerk of the Court is directed to show on the docket sheet that Jennifer
Huxoll has entered her appearance, and Charles E. Chamberlin, has withdrawn his
appearance, as counsel of record for Defendants in this matter.

      Dated this 4th day of May, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
